DETAILED ACTION
This Office Action is in response to Application filed May 1, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, claims 1-5, in the reply filed on December 23, 2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “and” should be inserted after “not more than 0.10,” at the end of line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a carrier concentration” recited on line 7 refers to, because (a) in an oxide semiconductor material, an oxygen vacancy 
(2) Regarding claims 3 and 4, it is not clear what “a mobility” refers to, and whether the claimed “mobility” is a mobility of an electron, a mobility of a hole, a mobility of diffusive atoms, and so on.
(3) Regarding claim 5, it is not clear what the limitation “resistant to an acidic etching solution” recited on line 2 refers to, and especially, it is not clear what “an acidic etching solution” refers to, because (a) there are numerous, if not an infinite number of, acid etching solutions; an acidic etching solution can be diluted or mixed with another solution to form a new acidic etching solution, and a new acidic solution can be synthesized over time, (b) therefore, even when the oxide semiconductor thin film is not resistant to an acidic etching solution, unless one of ordinary skill in the art tries all the currently known acidic etching solutions in the world, one would not be able to tell definitely whether the oxide semiconductor thin film is resistant to an etching solution.
(4) Further regarding claim 5, it is not clear what the word “resistant” recited on line 2 suggests, because (a) any oxide semiconductor thin film would be etched, albeit a small amount and degree, when the oxide semiconductor thin film is exposed to an unspecified acidic etching solution for a prolonged duration under a certain etching condition, and (b) therefore, the word “resistant” cannot imply that the claimed oxide semiconductor thin film remains intact after an exposure to the unspecified acidic etching solution for an unspecified duration and under unspecified etching conditions, and in this case, the word “resistant” would be very subjective without any Applicants’ specific guidance on how the word “resistant” should be interpreted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nozomi et al. (JP 2014-222690)
Regarding claims 1, 3 and 5, Nozomi et al. disclose an oxide semiconductor thin film (In-Sn-Zn-Ti-O in Table 3 on page 18), comprising: an oxide semiconductor containing In, Zn, Ti, and Sn, an atomic ratio of (In+Sn)/(In+Zn+Ti+Sn) being not less than 0.36 and not more than 0.92, because (a) [In]/([In]+[Sn]+[Zn]+[Ti]) = 0.37 and [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, and (b) therefore, ([In]+[Sn])/([In]+[Sn]+[Zn]+[Ti]) = 0.52, an atomic ratio of Sn/(In+Sn) being not less than 0.02 and not more than 0.46, because (a) [In]/([In]+[Sn]+[Zn]+[Ti]) = 0.37 and [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, and (b) therefore, [Sn]/([In]+[Sn]) = ([Sn]/([In]+[Sn]+[Zn]+[Ti]))/([In]/([In]+[Sn]+[Zn]+[Ti])+ [Sn]/([In]+[Sn]+[Zn]+[Ti])) = 0.15/(0.37+0.15) = 0.288, an atomic ratio of Sn/(In+Zn+Ti+Sn) being not less than 0.01 and not more than 0.42, because [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, an atomic ratio of Ti/(In+Zn+Ti+Sn) being not less than 0.01 and not more than 0. 10, because [Ti]/([In]+[Sn]+[Zn]+[Ti]) = 0.04, a carrier concentration being not less than 7.0×1016/cm3 and not more than 6.0×1019/cm3 (1.2×1017/cm3) (claim 1), wherein a mobility is not less than 10 cm2/Vs (20 cm2/Vs) (claim 3), and the oxide semiconductor thin film is resistant to an acidic etching solution, which is indefinite as discussed above, and is also inherent for a certain but unspecified acidic etching solution for an unspecified duration of etching and under a certain etching condition, especially when the unspecified acidic etching solution has a pH close to 7 (claim 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Nozomi et al. (JP 2014-222690)  The teachings of Nozomi et al. are discussed above.
Regarding claim 2, Nozomi et al. further disclose for the oxide semiconductor thin film according to claim 1 that the atomic ratio of (In+Sn)/(In+Zn+Ti+Sn) is not less than 0.48 and not more than 0.72, because (a) [In]/([In]+[Sn]+[Zn]+[Ti]) = 0.37 and [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, and (b) therefore, ([In]+[Sn])/([In]+[Sn]+[Zn]+[Ti]) = 0.52, the atomic ratio of Sn/(In+Sn) is not less than 0.03 and not more than 0.29, because (a) [In]/([In]+[Sn]+[Zn]+[Ti]) = 0.37 and [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, and (b) therefore, [Sn]/([In]+[Sn]) = ([Sn]/([In]+[Sn]+[Zn]+[Ti]))/([In]/([In]+[Sn]+[Zn]+[Ti])+ [Sn]/([In]+[Sn]+[Zn]+[Ti])) = 0.15/(0.37+0.15) = 0.288, the atomic ratio of Sn/(In+Zn+Ti+Sn) is not less than 0.02 and not more than 0.21, because [Sn]/([In]+[Sn]+[Zn]+[Ti]) = 0.15, and the atomic ratio of Ti/(In+Zn+Ti+Sn) is not less than 0.03 and not more than 0.10, because [Ti]/([In]+[Sn]+[Zn]+[Ti]) = 0.04.
Nozomi et al. differ from the claimed invention by not showing that the carrier concentration is not less than 3.5×1017/cm3 and not more than 4.1×1019/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the carrier concentration can be not less than 3.5×1016/cm3 and not more than 4.1×1019/cm3, because (a) as discussed above, this limitation is indefinite, (b) therefore, there can be sufficient oxygen vacancies together with the carrier concentration of 1.2×1017/cm3 disclosed by Nozomi et al. such that the total carrier concentration can be in the claimed range, (c) on the other hand, the oxide semiconductor thin film can be additionally doped to form a doped source and drain prima facie obvious without showing that the claimed range of the carrier concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 4, Nozomi et al. further disclose that a mobility is not less than 20 cm2/Vs (20 cm2/Vs).

Conclusion

Miki et al. (US 8,907,334)
Morita et al. (US 2013/0270109)
Ueno et al. (US 11,049,976)
Yano et al. (US 8,461,583)
Sano et al. (US 7,601,984)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EAST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 17, 2022